El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
El recurso ante nuestra consideración plantea la inte-rrogante de si bajo las disposiciones de la Ley de Patentes Municipales, Ley Núm. 113 de 10 de julio de 1974 (21 L.P.R.A. see. 651 et seq.),(1) la recurrente, Cable TV of Greater San Juan viene obligada a pagar patentes por el total de su volumen de negocios solamente al Municipio de San Juan, donde mantiene sus únicas oficinas, o si, por el contrario, le corresponde pagar patentes a prorrata según el volumen de negocios que genera en cada municipio en los cuales brinda servicio. Resolvemos que el pago de pa-tentes por el volumen total de negocios corresponde al mu-nicipio donde mantiene oficinas la recurrente y no a prorrata. Así lo dispuso expresamente el legislador.
I
El 3 de febrero de 1988 el Municipio de Trujillo Alto presentó una demanda contra Cable TV of Greater San Juan (Cable TV) en la que reclamó la cantidad de $14,715 por concepto de patentes municipales no pagadas corres-pondientes a los años 1985-1988. La demandada se negó a *1010satisfacer la suma reclamada. Alegó que su compañía sólo mantenía oficina y almacén en el Municipio de San Juan.
Tras el cumplimiento de varios trámites procesales, ¿as partes estipularon los hechos y solicitaron del tribunal que resolviera la controversia respecto a si procedía el pago a la demandante por la cantidad correspondiente al volumen de negocio de la demandada dentro de ese municipio. A esos efectos, el foro de instancia emitió una Sentencia Par-cial mediante la cual resolvió que procedía el pago de pa-tentes requerido por el Municipio de Trujillo Alto. Deter-minó que un análisis integral dé la Ley de Patentes Municipales y de los hechos del caso reflejan que Cable TV hace operaciones de su negocio dentro del Municipio de Trujillo Alto, ya que instala sus cables en los postes de la Autoridad de Energía Eléctrica que se encuentran en el municipio, utiliza tramos de las vías públicas, realiza la venta del servicio a los usuarios dentro del municipio e instala allí los servicios y presta los correspondientes ser-vicios de reparación, por lo cual, estaba obligada a pagar patentes municipales a dicho municipio.
De dicha sentencia acude la parte demandada y hace los señalamientos de error siguientes:
El Tribunal de Instancia erró al concluir que la Demandante Recurrida, Municipio de Trujillo Alto le corresponde, a tenor con la Ley de Patentes Municipales, Ley Núm. 113 del 10 de junio de 1974, 21 L.P.R.A., Sección 651, et se[q].) el Cobro de Patentes Municipales por el servicio de Cable T.V. (servicio de comunicaciones) que se ofrece en dicho Municipio.
Erró dicho Tribunal de Instancia al totalmente descartar la letra de la propia ley de Patentes Municipales que contempla un trato específico, al tratarse de un servicio de comunicacio-nes, tal y como es el servicio de la Demandada-Recurrente, al determinar la imposición de dichas Patentes Municipales. Soli-citud de revisión, pág. 6.
Decidimos revisar. Habiendo comparecido las partes, procedemos a resolver.
*1011HH l-H
Impugna la parte recurrida nuestra jurisdicción para entender en el presente recurso. En síntesis, alega que la parte demandada no tiene derecho a litigar o a alegar en torno a la acción incoada por el Municipio en cobro de dinero por la patente municipal, por haber incumplido con los procedimientos establecidos en la Ley de Patentes Mu-nicipales, 21 L.P.R.A. sec. 651(o), que requieren del cliente el pago o prestación de fianza como requisito jurisdiccional para acudir al Tribunal Superior o a este Foro. Se equivoca.
Los procedimientos estatuidos en la ley se refieren a casos de deficiencias!2) en el pago de patentes. Las mismas resultan inaplicables al caso ante nos. La recurrente no cuestiona el monto de las patentes a ser pagadas sino la procedencia en derecho de la autoridad del municipio de reclamar pago alguno por su parte. Así lo estipularon las partes al someter la controversia ante el Tribunal Superior como una exclusivamente de derecho. Las propias disposi-ciones de ley citadas por la recurrida se refieren a la exis-tencia de una controversia respecto “a la patente impuesta por autorización de las secciones 651 a 652y” del estatuto. Al estar en controversia precisamente la autoridad legal de la recurrida para reclamar el pago (de la cual carece según aquí resolvemos) y no el monto o cómputo de una patente *1012autorizada por ley, no son aplicables las disposiciones de ley citadas por la recurrida. 21 L.P.R.A. sec. 651o(a)(l) y (10).
Siendo esto así, resolvemos que tenemos jurisdicción para entender en el recurso de revisión instado por la re-currente(3) conforme a las disposiciones de las Reglas 53.1(b) y 53.3 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y de la Ley de la Judicatura, según enmendada, 4 L.P.R.A. sees. 35 y 37.
Determinada nuestra jurisdicción, procedemos a resolver el recurso en sus méritos.
h-H HH I — i
Ciertamente el principio de prorrateo, esto es, de que cada municipio obtenga el correspondiente pago de patentes por aquella actividad económica que se materializa dentro de su jurisdicción geográfica, independientemente de si la misma se devenga o contabiliza finalmente por una casá u oficina principal en otra municipalidad, es el principio general que estructura la Ley de Patentes Municipales. 21 L.P.R.A. see. 651 et seq. Véanse: Banco Popular v. Mun. de Mayagüez, 120 D.P.R. 692 (1988); Coca Cola v. Municipio de Aguadillo, 99 D.P.R. 839, 841 (1971). De esta manera, al autorizar la imposición y el cobro de patentes, el estatuto dispone en lo pertinente:
Cuando se trate de personas con oficinas o almacenes que sean separados y distintos a cualquier otro negocio o industria que se tenga en la oficina o casa principal de dicha organiza-ción, en el mismo municipio, les será impuesta la patente sepa-radamente, pero tratándose de industrias o negocios que se ten-gan tanto en la casa principal, así como en cualquier sucursal o *1013almacén de aquélla, en el mismo municipio, la patente se im-pondrá únicamente a la casa principal, pero sobre la base del volumen de negocios total de las industrias o negocios que se tienen en la casa principal y en todas sus sucursales y almacenes. Disponiéndose, sin embargo, que cuando se trate de industrias o negocios con oficina principal establecida en deter-minado municipio y manteniendo otras organizaciones de in-dustria o negocio, oficinas, sucursales o almacenes haciendo ne-gocios en otros municipios que no sea donde radica la casa principal, la patente municipal debe ser impuesta por cada mu-nicipio en donde la casa principal mantenga oficinas, sucursa-les, almacenes u otras organizaciones de industria o negocio a base del volumen de negocios realizados por o a nombre de la casa principal en dicho municipio. 21 L.P.R.A. sec. 651b.
Asimismo se adopta como regla general en la definición del concepto “volumen de negocios”, fundamento sobre el cual se computa el pago correspondiente, la siguiente:
...“volumen de negocios” significa los ingresos brutos que se reciben o se devenguen por la prestación de cualquier servicio, por la venta de cualquier bien, o por cualquier otra industria o negocio en el municipio donde la casa principal realiza sus ope-raciones, o los ingresos brutos que se reciban o se devenguen por la casa principal en el municipio donde ésta mantenga ofi-cinas, almacenes, sucursales, planta de manufactura, envase, embotellado, procesamiento, elaboración, confección, ensam-blaje, extracción, lugar de construcción, o cualquier otro tipo de organización, industria o negocio para realizar, negocios a su nombre, sin tener en cuenta sus ganancias o beneficios. 21 L.P.R.A. sec. 651a(a)(6)(A).(4)
Este principio permea a través del estatuto. Véanse: 21 L.P.R.A. sec. 651a(a)(6)(B) (“Cuando se trate de negocio fi-nanciero ... [e]l ingreso bruto devengado por estas organi-zaciones sujeto al pago de patentes se distribuirá entre las sucursales de acuerdo a la proporción que guarden todas las clases de depósitos de la sucursal con los depósitos to-*1014tales de la organización”); 21 L.P.R.A. sec. 651a(a)(6)(E) (“El volumen de negocios de personas que mantienen ofici-nas, almacenes, sucursales o cualquier otro tipo de organi-zación de industrias o negocios en distintos municipios de la Isla se determinará en cada municipio por separado a los efectos de que la casa principal pague las contribucio-nes que corresponda al respectivo municipio donde radica cada oficina, almacén, sucursal o cualquier otro tipo de or-ganización de industria o negocio”), y 21 L.P.R.A. sec. 651f (“En aquellos casos en que el negocio estuviere localizado en territorio de 2 ó más municipios, se prorrateará la cifra correspondiente al volumen de negocio entre el área en pies cuadrados que la edificación tuviere localizada en cada municipio y la cifra resultante se la aplicará el tipo fijado por las sees. 651 a 652y de este título o por el municipio correspondiente”).
No obstante, la sec. 651a(a)(6)(D) expresamente establece una excepción a esta norma general sobre lo que se consi-dera el volumen de negocios en los casos de servicios de comunicación:
(D) Ventas de tiendas, casas de comercio y otras industrias o negocios. — El volumen de negocios será, tratándose de ventas de tiendas, casas de comercio u otras industrias o negocios, el importe de las ventas brutas luego de deducidas las devolucio-nes; el monto del valor de los fletes y pasajes en cada oficina establecida en cada municipio, tratándose de vehículo para el transporte terrestre; el importe de lo recaudado por servicios de comunicación, en cada municipio donde mantenga oficinas, tra-tándose de industria o negocio de esta índole, y en general el montante de las entradas recibidas o devengadas por cualquier industria o negocio de acuerdo con la naturaleza de la industria o el negocio. (Enfasis suplido.)
Debemos destacar que, tanto las enmiendas que se le introdujeron a la Ley de Patentes Municipales en 1991 (Ley Núm. 82 de 30 de agosto), como las extensas enmien-das introducidas mediante la Ley Núm. 93 de 17 de no-viembre de 1992, dejaron inalterada la sec. 651a(a)(6)(D) *1015antes citada, aun cuando para dichas fechas ya el sistema de Cable TV estaba operando ampliamente en Puerto Rico y era de conocimiento público que esta controversia estaba pendiente de ser adjudicada por los tribunales. Cf. Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567 (1993). Obviamente el legislador en dicho momento pudo alterar la excepción contenida en la ley.
Alega la recurrida que allí donde dice “servicios de co-municaciones” debe entenderse que se refiere a los siste-mas convencionales de radio y televisión que operan me-diante la transmisión abierta de ondas radiales desde una estación matriz y que ni alquilan ni venden sus servicios de comunicación, y no al sistema de comunicación me-diante cable el cual depende de toda una infraestructura de líneas de transmisión que requieren instalación directa hasta cada hogar o local que desee sus servicios y por los cuales se cobra una mensualidad determinada. Veamos.
Obviamente, a pesar de tratarse ambos de servicios de comunicación, existen diferencias palpables entre el tipo de actividad comercial que representan las empresas con-vencionales de radio y televisión, y aquellas que brindan sus servicios a sus subscriptores mediante el sistema de cable. D.L. Brenner, M.E. Price y M.I. Meyerson, Cable Television and Other Nonbroadcast Video: Law and Policy, Nueva York, Clark Boardman Callaghan Entertainment and Communications Law Library, 1992; J.C. Goodale, All About Cable: Legal and Business Aspects of Cable and Pay Television, ed. rev., Nueva York, Law Journal Seminars-Press, 1988; G.L. Christensen, Cable Television: Retrospective and Prospective, Nueva York, Practising Law Institute, 1986; D.H. Ginsburg, Regulation of Broadcasting: Law and Policy Towards Radio, Television and Cable Communications, Minnessota, Ed. West Publishing Co., 1979.
Los sistemas convencionales de radio y televisión, cono-cidos como broadcast communications services, consisten en la transmisión aérea de ondas radiales (radiaciones *1016electromagnéticas que viajan a la velocidad de la luz) vi-suales y/o auditivas con la intención de que sean captadas directamente por el público en general o a través de estaciones retransmisoras. 47 U.S.C. sec. 153(o). Véase Alien B. Dumont Laboratories v. Carroll, 184 F.2d 153, cert. denegado, 340 U.S. 929 (1950); Functional Music, Inc. v. F.C.C., 274 F.2d 543, cert, denegado, 361 U.S. 813 (1959); Ginsburg, op. cit, pág. 9. Su financiamiento, en caso de estaciones comerciales, depende de las ventas que realicen en concepto de tiempo para anuncios comerciales que se intercalan mediante la interrupción de la programación regular destinada al público (véase Ginsburg, op. cit., págs. 620-622 y 640-645) y no de la venta de sus servicios a suscriptores particulares. Por lo general, su actividad co-mercial se concentra en unas instalaciones centrales desde donde se produce y transmite su programación, y desde donde se realizan las demás gestiones de mercadeo y ventas. Es allí donde se genera y devenga su volumen total de negocios. Con excepción de alguna estación retransmi-sora, allí se concentra toda la infraestructura física que necesitan para operar.
Las operaciones de Cable TV se estructuran de forma distinta. Estas se conocen como nonbroadcast communication services. Ginsburg, op. cit, pág. 21; Goodale, op. cit., Sec. 2.03. La ley federal que regula la industria de. Cable TV, Cable Communications Policy Act of 1984, 47 U.S.C. sec. 521 et seq., la describe como facilidades consistentes en un conjunto de vías cerradas de transmisión, y de equipo relacionado de generación, recepción y control de señales, bajo un propietario común, que distribuye o está diseñado para distribuir tales señales por cable a suscriptores en una comunidad. Véanse: 47 U.S.C. see. 522; 47 C.F.R. see, 76.5 (1991); Goodale, op. cit., Sec. 2.03; Brenner, Price y Meyerson, op. cit, Sec. 1.04.
A tales efectos, el sistema depende del tendido y cons-trucción de una complicada red de cables que se ramifican *1017y extienden su paso desde el centro de transmisiones hasta los televisores en los hogares de los suscriptores.(5) En general, el sistema consta de tres (3) componentes: la estación central, la red de distribución y los terminales. Brenner, Price y Meyerson, op. cit., Sec. 1.03; Christensen, op. cit., págs. 20-23. El primero constituye el cerebro del sistema y son las facilidades desde donde se recibe, procesa y alimenta el material de programación en la red de distribución. El segundo consiste de la cablería (usualmen-te de cable coaxial) que parte desde la estación central a través de los postes de teléfono y energía eléctrica o de forma soterrada, y de un sistema de alimentación a través de amplificadores localizados a lo largo de las líneas de cable. Finalmente, los terminales constituyen el destino de la señal transmitida. Consisten éstos de los aparatos de televisión de los suscriptores y pueden, además, incluir una caja convertidora que cambia la frecuencia de la señal y permite el que sea proyectada como es debido. Brenner, Price y Meyerson, op. cit.; Christensen, op. cit. Véase Leathers v. Medlock, 499 U.S. 439, 442 (1991). En consecuencia, utilizan un derecho de paso sobre la propiedad municipal que no ejercitan las televisoras y radio difusores tradicionales. (6)
En términos financieros, distinto a las emisoras ordina-*1018rias, los sistemas de Cable TV comúnmente le cobran a sus suscriptores cargos por instalación y mensualidades. U.S. v. Southwestern Cable Co., 392 U.S. 157, 162 (1968). Por ello tienen la capacidad de ofrecer una programación de películas y otros entretenimientos sin necesidad de interrupciones para anuncios comerciales. 1984 U.S. Code Cong. & Admin. News 4658. Atales efectos, podemos seña-lar que las cajas registradoras en las compañías de Cable TV son los televisores de los usuarios. Brenner, Price y Meyerson, op. cit., Sec. 1.03[4], El volumen de negocio ob-tenido en cada municipio particular es perfectamente identificable.
Finalmente, el sistema de Cable TV se diferencia del sistema de libre recepción de radio y televisión en que, con-trario al caso de estas últimas, la legislación federal que ocupa el campo provee para que los gobiernos municipales donde éstos operan, siempre y cuando estén autorizados por la legislatura estatal, ejerzan poderes de reglamenta-ción y licencia sobre aquellas, dentro de los parámetros de la ley. 47 U.S.C.A. see. 541 et seq.
The Cable Act left franchising to state or local authorities; those authorities were also empowered to specify the facilities and equipment that franchisees were to use .... City of New York v. FCC, 486 U.S. 57, 61 (1988). Véanse: 1985 U.S. Code Cong. & Admin. News, supra; Chicago Cable Communications v. Chicago Cable Com’n, 678 F. Supp. 734, 746 (Ill. 1988); Jones Intercable v. City of Stevens Point, Wis., 729 F. Supp. 642, 649 (Wis. 1990); Rollins Cablevue, Inc. v. Saienni Enterprises, 633 F. Supp. 1315, 1318 (Del. 1986); Brenner, Price y Meyerson, op. cit., Secs. 10.02-10.04; Goodale, op. cit., Secs. 4.01-4.07.
No obstante, independientemente de que existan bases que justifiquen tratar a este medio de un modo distinto a otros medios de comunicación, el legislador no hizo distin-ción alguna al aprobar la Ley de Patentes Municipales. Co-rresponde a la Asamblea Legislativa y no a este Foro tomar acción al respecto. Véanse: Asoc. Drs. Med. Cui. Salud v. *1019Morales, supra; Torres García v. F.S.E., 111 D.P.R. 469, 474 (1981); Famania v. Corp. Azucarera de P.R., 113 D.P.R. 654, 657-658 (1982); González Chemical v. Srio. de Hacienda, 86 D.P.R. 72, 78 (1962); Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 331 (1975); Cruz Fontánez v. Registrador, 126 D.P.R. 182 (1990); Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020 (1992); Art. 14 del Código Civil, 31 L.P.R.A. sec. 14. Véase, en general, R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev. y amp., San Juan, Pubs. J.T.S., 1987, Vol. I, págs. 299-303.
“El poder judicial no puede suplir la acción del poder legislativo imponiendo a los demandados condiciones que la Legislatura no ha tenido a bien imponerles.” Dottin v. Rigo & Co., 22 D.P.R. 405, 409 (1915). “No es atendible en este foro el argumento de la recurrente sobre el impacto oneroso que tiene el estatuto en sus finanzas. Nuestra fun-ción es interpretar la ley y no juzgar su bondad o sabiduría.” Famania v. Corp. Azucarera de P.R., supra, págs. 657-658. “Aunque simpatizamos con el plantea-miento, reconocemos que éste es un asunto que versa emi-nentemente sobre las metas de la política fiscal y social que es providencia de la Asamblea Legislativa. Es ésta la que luego de considerar todos los factores envueltos incluyendo el impacto económico, que evidentemente es enorme, debe tomar la decisión final.” Torres García v. F.S.E., supra, pág. 474.
Tal como dispone expresamente el estatuto, en casos de servicios de comunicación, corresponde el pago de las patentes en el municipio donde mantienen oficinas. Nada hayamos en el historial legislativo que nos permita llegar a la conclusión de que la intención del legislador al incluir la disposición en cuestión era proveer una fórmula para el cómputo de patentes únicamente en cuanto a los *1020servicios de comunicación de difusión pública y no para las que transmiten por el sistema cerrado de cable.
El análisis de las antiguas leyes de patentes municipa-les —Ley Núm. 26 de 28 de marzo de 1914 y Ley Núm. 27 de 12 de junio de 1971— abonan en esa dirección. En lo concerniente al pago de patentes por las compañías de te-léfono y de energía eléctrica, las cuales resultan muy simi-lares a la industria de Cable TV en cuanto dependen de una presencia física en cada municipio y sus ventas en cada uno son identificables, los referidos estatutos dispo-nían que éstas se pagarían en el municipio donde mantu-vieran oficinas.(7)
Al interpretar la disposición contenida en la Ley Núm. 26, antes mencionada, en P.R. Telephone Co. v. Municipio de Mayagüez, 103 D.P.R. 581 (1975), señalamos que la Telefónica no venía obligada a pagar patentes en los municipios en que no tiene oficinas para llevar a cabo sus negocios. Al efecto dispusimos:
Surge de la prueba que la Telefónica mantiene, o mantenía a la fecha de los hechos, oficinas en Mayagüez pero no en los pueblos de Aguadílla, San Sebastián, Aguada, Moca, Añasco, San Germán, Hormigueros, Sabana Grande, Lajas, Maricao, Lares, Las Marías, Cabo Rojo y Rincón. La oficina de Mayagüez era una oficina central donde se atendían las actividades comercia-les de la recurrida en relación con los mencionados pueblos.
En cada uno de dichos pueblos la recurrida tiene un edificio donde está instalado un equipo automático que hace posible las comunicaciones telefónicas en esos lugares. Dicho equipo fun-ciona sin ayuda de personal alguno. Empleados de la recurrida visitan periódicamente esos edificios para obtener información, *1021la cual pasan a sus libros. La recurrida tiene en cada uno de esos pueblos uno o más agentes, usualmente farmacias, los cua-les están autorizados a recibir pagos de los usuarios. La recu-rrida compensa a dichos agentes por sus servicios mediante comisión. Los usuarios pueden pagar allí localmente o directa-mente en la oficina central en Mayagüez.
Conforme a la citada sección la patente debía imponerse so-bre los ingresos brutos de la casa principal obtenidos en el mu-nicipio donde dicha casa mantenía oficina y, tratándose de em-presas de servicios telefónicos, los ingresos brutos serían el importe de lo recaudado por dichos servicios en el municipio donde la compañía tuviese oficina. A la luz de los hechos de este caso debemos resolver que la Telefónica no tenía oficinas, a los efectos de la ley que interpretamos, en los pueblos antes mencio-nados pero sí la tenía en Mayagüez. Desde luego, lo recaudado por los agentes de cobro —en las farmacias— en los distintos pueblos mencionados debe considerarse parte del importe de lo recaudado en la oficina central en Mayagüez, pues es allí donde se llevaban a cabo los negocios de la Telefónica para dichos fines.
La recurrida no venía obligada a pagar patentes en los mu-nicipios mencionados en que no tiene oficinas para llevar a cabo negocios. Dicho requisito de tener oficinas lo fija la propia ley que hemos citado. (Enfasis suplido.) P.R. Telephone Co. v. Mu-nicipio de Mayagüez, supra, págs. 582-583.(8)
No necesitamos abundar al respecto. Corresponde al le-gislador, y no a este Foro, tomar acción si se quiere cam-biar el claro mandato legislativo.
En vista de lo antes expuesto, se revoca la sentencia del tribunal de instancia. Se dictará sentencia de conformidad.
El Juez Presidente Señor Andréu García se inhibió. El Juez Asociado Señor Fuster Berlingeri disintió con una opinión escrita.
*1022— o —

0 Recientemente esta ley fue extensamente enmendada mediante la Ley Núm. 93 de 17 de noviembre de 1992. Por no ser de aplicación al caso de autos, no entra-mos a considerar tales enmiendas.


(2) La propia ley define una deficiencia como el monto por el cual la patente que se autoriza a imponer y cobrar excede la suma de (a) la cantidad declarada como patente por la persona en su declaración, si dicha persona rindió una declaración y declaró en la misma alguna cantidad como patente, más (b) las cantidades previa-mente tasadas, o cobradas sin tasación como deficiencia; menos, el monto de aquellas reducciones, créditos, reintegros u otros reembolsos, que se hagan por razón de que la patente que autoriza a imponer 21 L.P.R.A. secs, ,651a y 652 sea menor que el exceso de la cantidad especificada en la declaración, sobre el monto de reducciones previamente hechas. Véase 21 L.P.R.A. see. 651 n.


(3) A esos efectos, mediante Resolución de 2 de noviembre de 1990 ordenamos al Secretario General de este Tribunal que expidiera un mandamiento de revisión diri-gido al Tribunal Superior, Sala de Carolina, y ordenamos la elevación de los autos a este Tribunal.


(4) Recientemente esta sección fue enmendada con el fin de añadirle la definición de lo que constituirá ingreso bruto. Ley Núm. 82 de 30 de agosto de 1991. Véase, además, la Ley Núm. 93 de 17 de noviembre de 1992.


(5) Al respecto señalan Brenner, Price y Meyerson:
“Cable television systems receive television, radio, or other electronic signals by means of antennae, including microwave and satellite earth stations. They may also generate their own signals and deliver them by microwave or coaxial cable to a headend. At the headend they are amplified, processed, and then fed into a distribution path. This path consists of coaxial trunk lines, feeder cables, and drop cables. Drop cables carry signals to terminal blocks on a subscriber’s premises, and ultimately, to television receivers or data terminals.” D.L. Brenner, M.E. Price y M.I. Meyerson, Cable Televisión and Other Nonbroadcast Video: Law and Policy, Nueva York, Clark Boardman Callaghan Entertaiment and Communications Law Library, 1992, Sec. 1.03. Véase U.S. v. Southwestern Cable Co., 392 U.S. 157, 161 (1968).


(6) La legislación federal que regula el campo mandatoriamente concede a las compañías de Cable TV derechos de servidumbre sobre la propiedad utilizada para usos compatibles. 47 U.S.C. sec. 533(b)(2). Véanse: Brenner, Price y Meyerson, op. cit, Sec. 3.03; Rollins Cablevue, Inc. v. Saienni Enterprises, 633 F. Supp. 1315 (D. Del. 1986).


(7) Disponía la Ley Núm. 26 de 28 de marzo de 1914, según enmendada, en lo pertinente:
“Se entenderá por volumen de negocios para los efectos de esta ley ... el importe de lo recaudado por servicios telefónicos o eléctricos, en cada municipio donde mantenga oficinas ..." (Énfasis suplido.) See. 4 de la Ley Núm. 26 de 28 de marzo de 1914, según enmendada por la Ley Núm. 93 de 25 de junio de 1962.
Por su parte, la Ley Núm. 27 de 12 de junio de 1971, la cual derogó la referida Ley Núm. 26, incorporó una disposición idéntica a la citada.


(8) Es un principio conocido de hermenéutica que el legislador conoce la interpretación que este Foro ha hecho a las leyes. El citado caso P.R. Telephone Co. v. Municipio de Mayagüez, fue resuelto en 1975. Tanto en 1991 como en 1992 el legis-lador enmendó extensamente la Ley de Patentes Municipales, conociendo la existencia de dicho caso, y sin embargo no alteró la disposición en la cual se fundamenta el dictamen del mismo, el cual es cónsono con lo aquí resuelto.